Name: Commission Regulation (EEC) No 1460/89 of 26 May 1989 amending Regulation (EEC) No 756/70 on granting aid for skimmed-milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 144/32 Official Journal of the European Communities 27. 5 . 89 COMMISSION REGULATION (EEC) No 1460/89 of 26 May 1989 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 804/68 of the Council of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 11 (3) thereof, Whereas Article 2 (4) of Regulation (EEC) No 987/68 of the Council of 15 July 1968 laying down general rules for granting aid for skimmed milk processed into casein or caseinates (3), as last amended by Regulation (EEC) No 3554/88 (4), provides that the aid may be restricted to casein and caseinates used for specific purposes where the market situation so dictates ; whereas, pursuant to that provision , Regulation (EEC) No 756/70 of the Commission 0, as last amended by Regulation (EEC) No 353/89 (6), establishes in which cases and under what conditions the aid may be granted ; Whereas, on the implementation of the amended provisions of Regulation (EEC) No 756/70, it was noted that some of them could be improved ; whereas provision should be made in particular for the lodging of the security solely in the Member State of manufacture of the casein or caseinates and for the marking of intermediate products to be simplified by suitable controls ; whereas certain provisions of Commission Regulation (EEC) No 569/88 Q, as last amended by Regulation (EEC) No 1 045/89 (8), should also be made applicable ; Whereas, in accordance with Article 259 of the Act of Accession, Regulation (EEC) No 804/68 is not to apply in Portugal during the first stage of transition ; whereas consignments to that Member State should accordingly be treated as exports for the purposes of Article 4 of Regulation (EEC) No 756/70 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products, Article 1 Regulation (EEC) No 756/70 is hereby amended as follows : 1 . Article 4 is amended as follows : (a) the second subparagraph of paragraph 1 is replaced by the following : The security shall be lodged in the Member State in whose territory the casein or caseinates have been manufactured.' ; (b) the following subparagraph is added to paragraph 6 : ' for the purposes of this paragraph :  intermediate products other than mixtures as defined in paragraph 5 shall be treated as end products,  products covered by Chapter 4 of the combined nomenclature shall be deemed end products whatever use they are subsequently put to ; the securities concerned shall be released or forfeited accordingly.' ; (c) the following paragraphs are added : '7 . By way of derogation from the third paragraph of Chapter I of Annex IV, the Member States may lay down special conditions concerning the particulars which must appear on containers and packages of intermediate products manufactured in establishments not bound by the undertaking provided for in paragraph 5. The Member States which make use of this derogation may approve establishments to that end while complying with the control requirement provided for in paragraph 1 (b). Such controls shall relate in particular to the conditions of manufacture and the verification of records of the quantities of casein or caseinates used, identified by their manufacturing batch number, and the quantity and composition of the end products. Containers and packages of products manufactured pursuant to this paragraph must bear specific particulars enabling them to be identified. (') OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 84, 29. 3. 1989, p. 1 . 0 OJ No L 169, 18 . 7 . 1968, p. 6. (4) OJ No L 311 , 17. 11 . 1988, p. 6. Is) OJ No L 91 , 25 . 4. 1970, p. 28 . (6) OJ No L 42, 14. 2. 1989, p. 8 . 0 OJ No L 55, 1 . 3 . 1988 , p. 1 . ¥) OJ No L 111 , 22. 4. 1989, p. 12. 8 . As regards products consigned to Portugal, the securities concerned shall be released in accordance with the first subparagraph of paragraph 3.' ; 27. 5 . 89 Official Journal of the European Communities No L 144/33 detailed rules for verifying the use and/or destination of products from intervention (*) shall apply within the framework of this Regulation. 0 OJ No L 55, 1 . 3 . 1988 . p. 1 .' 2 . Article 4a is amended as follows : (a) the third paragraph is deleted ; (b) the introductory phrase in the fourth paragraph is replaced by the following : ' In addition, section 106 must show :'; 3 . the following paragraph is added to Article 5 : 'Articles 6, 12 and 20 of Commission Regulation (EEC) No 569/88 of 16 February 1988 laying down common Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1989 . For the Commission Ray MAG SHARRY Member of the Commission